PER CURIAM.
 The plaintiff-appellant, who is incarcerated in the United States Penitentiary at Atlanta, Georgia, seeks to enforce an alleged oral contract between himself and the United States. It is clear that venue was improperly laid in the court below. See Sections 1346(a) (2) and 1402(a) (1), Title 28 U.S.C. It is also apparent that there has been no service on the parties named as defendants. See Rules 4(d) and 5, Fed.R.Civ.Proc., 28 U.S.C. We need add only that the Declaratory Judgments Act, Section 2201, Title 28 U.S.C., on which the plaintiff-appellant relies in part, creates a remedy but it does not establish jurisdiction.
The order of the court below, dismissing the complaint for want of jurisdiction, will be affirmed.